OLD MUTUAL FUNDS I Old Mutual Analytic Fund Old Mutual Analytic Global Fund Old Mutual Clay Finlay China Fund Old Mutual Clay Finlay Emerging Markets Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual International Equity Fund Supplement dated October 1, 2008 to the Prospectus dated November 19, 2007, as supplemented This Supplement updates certain information contained in the currently effective Prospectus of the above named funds, series funds of Old Mutual Funds I.You should retain your Prospectus and all current supplements for future reference. You may obtain an additional copy of the Prospectus, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. Portfolio Manager Change Effective September 17, 2008, Steve Miller is no longer a co-portfolio manager of Old Mutual Clay Finlay Emerging Markets Fund.All references to Mr.
